Case: 1:19-cr-00170-SO Doc #: 15 Filed: 05/28/19 1 of 5. PageID #: 43




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                     )   CASE NO. 1:19 CR 170

       Plaintiff                             )   JUDGE SOLOMON OLIVER

        vs.                                  )   DEFENDANT'S MOTION FOR
                                                 ENLARGMENT OF TIME TO
DARNELL EMORY                                )   FILE PRETRIAL MOTIONS

       Defendants                            )



       Comes now Defendant Darnell Emory, by and through undersigned counsel, and moves

this Honorable Court to enlarge the time to file pretrial motions by 20 days or by 10 days after

the government's production in discovery of Mr. Emory's recorded statements, whichever is later.

       Support for this motion is set forth in the accompanying consolidated memorandum of

law which is identical to the consolidated memorandum of law being submitted in a separately

filed motion to compel the aforementioned discovery.

                                                     Respectfully submitted,

                                                     /s/ Steven L. Bradley_____________
                                                     STEVEN L. BRADLEY (0046622)
                                                     Suite 222 Leader Building
                                                     526 Superior Avenue
                                                     Cleveland, Ohio 44114
                                                     (216) 781-0722, FAX: (216) 781-6010
                                                     steve@mareinandbradley.com




                                                 1
Case: 1:19-cr-00170-SO Doc #: 15 Filed: 05/28/19 2 of 5. PageID #: 44



CONSOLIDATED MEMORANUM OF LAW IN SUPPORT OF MOTION TO COMPEL
 DISCOVERY OF DEFENDANT'S RECORDED STATEMENTS AND MOTION FOR
         ENLARGEMENT OF TIME TO FILE PRETRIAL MOTIONS

                                            Background

         The government has in its possession, and refuses to produce, recorded statements of

Darnell Emory. These recorded conversations pertain to alleged conversations that Mr. Emory

had with a government confidential informant who allegedly called Mr. Emory and discussed the

sale of drugs. These conversations were referenced in the affidavit in support of a search warrant

of Mr. Emory's residence. Evidence found during that search form the gravamen of the charges

in the indictment. The government's refusal to disclose is premised upon its representation that

these statements are not referenced in the indictment and will not be offered into evidence at

trial.

         This Court should order the government to produce these recorded statements. In

addition, because these statements were not produced earlier, the defense requests an

enlargement of time to file pretrial motions.

         Discovery of the Recorded Statements

         The discovery of the statements is governed by Fed. R. Crim. P. 16:

          (B) Defendant's Written or Recorded Statement. Upon a defendant's request, the
         government must disclose to the defendant, and make available for inspection,
         copying, or photographing, all of the following:

         (i) any relevant written or recorded statement by the defendant if:

         • the statement is within the government's possession, custody, or control; and

         • the attorney for the government knows--or through due diligence could know--
         that the statement exists;

         (ii) the portion of any written record containing the substance of any relevant oral
         statement made before or after arrest if the defendant made the statement in



                                                  2
Case: 1:19-cr-00170-SO Doc #: 15 Filed: 05/28/19 3 of 5. PageID #: 45



         response to interrogation by a person the defendant knew was a government
         agent; and

         (iii) the defendant's recorded testimony before a grand jury relating to the charged
         offense.

Fed. R. Crim. P. 16 (hereinafter "Rule 16") (emphasis added).

         Rule 16's provision regarding the disclosure of a defendant's own recorded statements is

mandatory. This was made clear in the 1974 amendment to Rule 16.

         Subdivision (a)(1)(A)1 amends the old rule to provide, upon request of the
         defendant, the government shall permit discovery if the conditions specified in
         subdivision (a)(1)(A) exist. Some courts have construed the current language as
         giving the court discretion as to whether to grant discovery of defendant's
         statements. . . . Other courts have held that even though the current rules make
         discovery discretionary, the defendant need not show cause when he seeks to
         discover his own statements . . .

         The amendment making disclosure mandatory under the circumstances prescribed
         in subdivision (a)(1)(A) resolves such ambiguity as may currently exist, in the
         direction of more liberal discovery.

Advisory Committee Notes, 1974 Amendments to Fed. R. Crim. P. 16.2

         Here, the recorded statements are relevant. Access to these statements is pertinent to the

preparation of a defense, including on the issues of:



1
  The 1974 Rule's subsection (a)(1)(A) encompassed what is now included in (a)(1)(b). See
Advisory Committee Notes to 2002 amendments, which can be found in the same link set forth
in n.2, infra.
2
    The Westlaw link for the quoted material is:

https://1.next.westlaw.com/Document/N49B3EF70B8B511D8983DF34406B5929B/View/FullT
ext.html?navigationPath=Search%2Fv1%2Fresults%2Fnavigation%2Fi0ad62aee0000016afeb7d
67132b64f3e%3FNav%3DMULTIPLECITATIONS%26fragmentIdentifier%3DN49B3EF70B8
B511D8983DF34406B5929B%26parentRank%3D0%26startIndex%3D1%26contextData%3D%
2528sc.Search%2529%26transitionType%3DUniqueDocItem&listSource=Search&listPageSour
ce=839e0291466675ac966109841174166f&list=MULTIPLECITATIONS&sessionScopeId=304
956f4ca187430cb113fa5b00c2946049ffa9118282de3dba3ce4db480a31a&originationContext=N
onUniqueFindSelected&transitionType=UniqueDocItem&contextData=%28sc.Search%29


                                                   3
Case: 1:19-cr-00170-SO Doc #: 15 Filed: 05/28/19 4 of 5. PageID #: 46



                  •       Whether the search warrant affidavit contained misrepresentations or
                          material omissions regarding these conversations, which is a potential
                          basis for suppression under Franks v. Delaware, 438 U.S. 154, 98 S.Ct.
                          2674, 57 L.Ed.2d 667 (1978).

                  •       Whether there was entrapment.

                  •       Whether Mr. Emory was in possession/ownership of various items of
                          contraband, particularly drugs, allegedly discussed in the recordings.

           Any argument that disclosure is only required if the recorded statements are to be

admitted into evidence ignores the distinction that Rule 16 makes between oral and

written/recorded statements of the defendant. Subsection (a)(1)(A) limits the disclosure of oral

statements to law enforcement officers to when "the government intends to use the statement at

trial." Under the doctrine of "expressio unius est exclusio alterius," (the expression of one thing

implies the exclusion of another), this difference between (a)(1)(A) and (a)(1)(B) demonstrates

that Rule 16 knows how to specify when statements are only discoverable if intended for use at

trial -- and chose not to place such a limitation on the government's duty to produce in discovery

a defendant's recorded statement.

           Moreover, because of their materiality to the defense preparation for trial, for the reasons

previously noted, the recorded statements in this case are also discoverable under subsection

(a)(1)(E), which requires production of any materials or data material to the preparation of the

defense. See generally, United States v. Poindexter, 727 F.Supp. 1470, 1473 (D. D.C. 1989)

(Subsection (a)(1)(E) provides "the widest possible opportunity to inspect and receive such

materials in the possession of the government as may aid him in presenting his side of the

case.").

           Accordingly, discovery should be compelled.




                                                     4
Case: 1:19-cr-00170-SO Doc #: 15 Filed: 05/28/19 5 of 5. PageID #: 47



       Enlargement of Time to File Motions

       In light of the need for discovery of the aforementioned statements, additional time to file

motions is required. This includes, without limitation, a need to file a motion to suppress the

search of Mr. Emory's residence, where the warrant was issued on the basis of the

aforementioned statements.

       A period of 10 days after production of the statements is requested. It is further r

requested that, should discovery be produced within 10 days of the filing of this motion, that 20

days be allowed due to undersigned counsel's heavy caseload in the month of June.

                                            Conclusion

       Wherefore, Defendant prays that his motion be granted.

                                                      Respectfully submitted,

                                                      /s/ Steven L. Bradley_____________
                                                      STEVEN L. BRADLEY (0046622)
                                                      Suite 222 Leader Building
                                                      526 Superior Avenue
                                                      Cleveland, Ohio 44114
                                                      (216) 781-0722, FAX: (216) 781-6010
                                                      steve@mareinandbradley.com


                                  CERTIFICATE OF SERVICE


       A copy of the foregoing was delivered to counsel of record via the Court's electronic

filing system at the time of filing this 28th day of May, 2019.

                                                      /s/ Steven L. Bradley_______________
                                                      STEVEN L. BRADLEY




                                                  5
